DETAILED ACTION
This is the initial Office action for application SN 17/474,937 having an effective date of 14 September 2021 and a provisional priority date of 17 September 2020.  Claims 1-31 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
            Claims 1-15 do not recite any specific viscosity modifier. Known viscosity modifiers in the art include various comb polymers, various grafted copolymers, ethylene-propylene linear or branched copolymers, polyolefin dispersants, and others.  However, independent claims 1, 6 and 11 recite “selecting a diluent oil to combine with the viscosity modifier based on the equation: 
  KV100VMC = (130.3*KV100DO) – (4.5*aniline pointDO) + 532” 
wherein KV100VMC is the kinematic viscosity at 100°C of the viscosity modifier concentrate in units of cSt, the KV100VMC being from about 400 cSt to about 2500 cSt, and KV100DO is the kinematic viscosity at 100°C of the diluent oil as measured according to ASTM D445, the KV100DO being from about 3.9 cSt to about 5.5 cSt, and the aniline pointDO is the aniline point of the diluent oil as measured according to ASTM D611, the aniline pointDO being from about 95°C to about 130°C.   
	Although viscosity modifier concentrates are conventional in the art as evidenced by Bloch et al. (US 7,018,962), Taribagil et al. (US 2015/0184105 A1), Taribagil et al. (US 2015/0184108 A1), and others, the claimed equation required by independent Claims 1, 6 and 11 is not taught or suggested in the prior art and is thus novel.
	In regard to Claims 16-31, independent Claims 16, 23 and 28 require “selecting a diluent oil to combine with the one or more additives based on the equations:
	Aniline pointDO = 105.694 – (0.01507*total aromaticsDO) – 11.21*aliphatic sulfurDO) + (0.15469*KV40DO), and 
            TOSTDO = 4626 – (10202*(2+ring aromaticsDO/total aromaticsDO)) + (2065*aliphatic sulfurDO)”,
            wherein aniline pointDO is the aniline point of the diluent oil in units of °C, the aniline pointDO being from about 95°C to 120°C, the TOSTDO is the turbine oil oxidation stability test value of the diluent oil in units of hours, the TOSTDO being from about 1350 hours to about 3950 hours, the aliphatic sulfurDO is the amount (wt%) of aliphatic sulfur in the diluent oil, the KV40DO is the kinematic viscosity (cSt) at 40°C of the diluent oil as measured according to ASTM D445, the total aromaticsDO is the amount (mmol/kg) of 1+ring aromatics in the diluent oil as measured according to ASTM D7419, and the 2+ring aromaticsDO is the amount (mmol/kg) of 2+ring aromatics in the diluent oil. 
            Although no specific additives are recited in claims 16-31 for the additive package concentrates, the claimed equations required by independent Claims 16, 23 and 28 are not taught or suggested in the prior art references of record and are thus novel.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						
							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
July 5, 2022